805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith Milo TAYLOR, Plaintiff-Appellant,v.Jack TURLINGTON, Defendant-Appellee.
No. 86-6681.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 2, 1986.Decided Nov. 21, 1986.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr. District Judge.  (C/A No. 85-1579-CRT)
Keith Milo Taylor, appellant pro se.
Jacob Leonard Safron, Office of the Attorney General of North Carolina, for appellee.
E.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Taylor v. Turlington, C/A No. 85-1579-CRT (E.D.N.C., July 9, 1986).


2
AFFIRMED.